Exhibit 10.5

BB&T CORPORATION

AMENDED AND RESTATED 2004 STOCK INCENTIVE PLAN

Nonqualified Stock Option Agreement

(Employee)

 

Name of Participant:

   <<First Name>> <<MI>> <<Last Name>>

Grant Date:

                       , 20    

Number of Shares Subject to Option:

   <<Number of Shares>>

Type of Option:

   Nonqualified Option

Date Vesting Begins:

                       , 20    

Expiration date:

                       , 20    

THIS AGREEMENT (the “Agreement”), dated effective as of                     ,
20    , between BB&T CORPORATION, a North Carolina corporation (“BB&T”) for
itself and its Affiliates, and <<First Name>> <<MI>> <<Last Name>>, an Employee
(the “Participant”), is made pursuant to and subject to the provisions of the
BB&T Corporation Amended and Restated 2004 Stock Incentive Plan, as it may be
amended and/or restated (the “Plan”).

BB&T desires to carry out the purposes of the Plan by affording the Participant
an opportunity to purchase shares of BB&T’s common stock, $5.00 par value per
share (the “Common Stock”), as hereinafter provided.

In consideration of the foregoing, of the mutual promises set forth below and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Incorporation of Plan. The rights and duties of BB&T and the Participant
under this Agreement shall in all respects be subject to and governed by the
provisions of the Plan, the terms of which are incorporated herein by reference.
In the event of any conflict between the provisions in this Agreement and those
of the Plan, the provisions of the Plan shall govern. Unless otherwise provided
herein, capitalized terms in this Agreement shall have the same definitions as
set forth in the Plan.

2. Grant of Option. Pursuant to the Plan, effective as of                     ,
20    (the “Grant Date”), BB&T grants to the Participant, subject to the terms
and conditions of the Plan and to the terms and conditions herein, the right and
option (the “Option”) to purchase from BB&T all or any part of an aggregate of
<<Number of Shares>> shares (the “Shares”) of Common Stock at a purchase price
(the “Option Price”) of $            per Share, such Option Price being the Fair
Market Value per share of Common Stock on the Grant Date. This Option is
designated as a Nonqualified Option and, as such, is not intended to be an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”). Such Option will be vested and exercisable as
hereinafter provided.

3. Terms and Conditions. The Option is subject to the following terms and
conditions:

(a) Expiration Date. Unless the Option terminates earlier pursuant to the terms
of the Plan or this Agreement, the Option shall expire on                     ,
20    (the “Expiration Date”) (such term commencing with the Grant Date and
ending on the Expiration Date being referred to as the “Option Period”).

(b) Exercise of Option. Except as provided in Sections 4, 5, 6, 7, 8 and 10 and
subject to the authority of the Administrator to accelerate the exercisability
of this Option, this Option shall become vested and exercisable with respect to
twenty-five percent (25%) of the Shares subject to the Option on the first year
anniversary of the Grant Date and with respect to an additional twenty-five
percent (25%) of the Shares subject to the Option on each annual anniversary of
the Grant Date over the following three years, so that the Option shall be fully
vested and fully exercisable on the fourth-year anniversary of the Grant Date.
To the extent the Option has become vested and exercisable in accordance with
the preceding sentence, it shall continue to be vested and exercisable until the
earlier of the termination of the Participant’s rights hereunder pursuant to
Sections 4, 5, 6, 7, 8 and 10, or until the Expiration Date. The Option may be
exercised with respect to any number of whole Shares less than the full number
for which the Option could be exercised. A partial exercise of the Option shall
not affect the Participant’s right to exercise the Option with respect to the
remaining Shares, subject to the conditions of the Plan and this Agreement. The
Option may not be exercised at any time unless the Participant shall have been
in the continuous service as an Employee from the date hereof to the Exercise
Date of the Option, subject to the provisions of Sections 4, 5, 6, 7, 8 and 10.



--------------------------------------------------------------------------------

(c) Method of Exercising and Payment for Shares. The Option shall be exercised
by delivering a written or electronic notice (the “Notice of Exercise”) to the
attention of BB&T or its agent. The Exercise Date shall be the date on which
BB&T or its agent receives a fully completed Notice of Exercise; provided,
however, that with respect to the exercise of an Option in which Shares relating
to such Option are sold in the market, the Exercise Date is the date that the
Shares relating to the Option are so sold and provided further that in all other
exercises where the Notice of Exercise is received after the market closes, the
Exercise Date is the next trading day of the Common Stock. Payment of the Option
Price may be made (i) in cash or by cash equivalent, and, if permitted under
applicable law, payment may also be made (ii) by delivery of shares of Common
Stock owned by the Participant at the time of exercise for a period of at least
six months (or such other time period deemed necessary by the Administrator);
(iii) by delivery of the Notice of Exercise to BB&T or its agent and delivery to
a broker of written or electronic notice of exercise and irrevocable
instructions to promptly deliver to BB&T or its agent the amount of sale or loan
proceeds to pay the Option Price; or (iv) by any combination of the foregoing
methods. Shares delivered in payment of the Option Price shall be valued at
their Fair Market Value on the Exercise Date, as determined in accordance with
the Plan. Upon the exercise of an Option in whole or in part, payment of the
Option Price in accordance with the provisions of the Plan and this Agreement,
and satisfaction of such other conditions as may be established by the
Administrator, BB&T shall promptly deliver to the Participant the Shares
purchased.

In the event that the Option shall be exercised pursuant to this Section 3 by
any person other than the Participant, the Notice of Exercise shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.

(d) Shareholder Rights. The Participant and the Participant’s legal
representative, legatees or distributees shall not be deemed to be the holder of
any Shares subject to the Option and shall not have any rights of a shareholder
unless and until Shares have been issued and delivered to him, her or them under
the Plan. The Option shall not provide dividend or dividend equivalent rights,
and the Participant shall have no dividend rights, unless and until Shares have
been issued to the Participant pursuant to the exercise of the Option. The
Shares of Common Stock acquired upon exercise of the Option shall be issued in
the name of the Participant (or if the Participant is deceased, in the name of
the Participant’s beneficiary or beneficiaries) and distributed to the
Participant (or if the Participant is deceased, to the Participant’s beneficiary
or beneficiaries) as soon as practicable following receipt of Notice of
Exercise, payment of the Option Price (except as may otherwise be determined by
BB&T or its agent in the event of payment of the Option Price pursuant to
Section 6.07(c) of the Plan), and payment of applicable taxes.

(e) Nontransferability of Option. The Option shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession, except as may be permitted by the
Administrator in its sole discretion (and in a manner consistent with the
registration provisions of the Securities Act). Except as may be permitted by
the preceding sentence, (i) during the lifetime of the Participant, the Option
may be exercised only by the Participant; and (ii) no right or interest of a
Participant in the Option shall be liable for, or subject to, any lien,
obligation or liability of such Participant. The designation of a beneficiary in
accordance with the Plan shall not constitute a transfer.

4. Termination of Employment. Except as provided in Sections 5, 6, 7 and 8 (and
unless otherwise determined by the Administrator in accordance with the terms of
the Plan), in the event that the employment of the Participant with BB&T or an
Affiliate terminates for any reason, other than the Participant’s termination of
employment due to involuntary termination without Just Cause, Retirement, death
or Disability, the Participant may exercise the Option only with respect to
those Shares of Common Stock as to which the Option has become vested and
exercisable pursuant to Section 3(b) as of the date of the Participant’s
termination of employment (the “Termination Date”). The Participant may exercise
the Option with respect to such Shares no more than thirty (30) days after the
date of the Participant’s Termination Date (but in any event prior to the
Expiration Date), and the Option shall terminate at the end of such thirty-
(30-) day period.

5. Involuntary Termination Without Just Cause. In the event that the
Participant’s employment with BB&T or an Affiliate is involuntarily terminated
by BB&T without Just Cause, the Option shall become fully vested and fully
exercisable as of the Participant’s Termination Date without regard to the
installment exercise limitations set forth in Section 3(b). For purposes of this
Agreement, the involuntary termination of the Participant by BB&T shall be
without Just Cause unless the termination is on account of the Participant’s
(a) dishonesty, theft or embezzlement; (b) refusal or failure to perform the
Participant’s assigned duties for BB&T or its Affiliates in a satisfactory
manner; or (c) engaging in any conduct that could be materially damaging to BB&T
or its Affiliates without a reasonable good faith belief that such conduct was
in the best interest of BB&T or any of its Affiliates. The determination of Just
Cause shall be made by the Administrator or its designee, and its determination
shall be final and conclusive. The Participant may exercise the Option following
an involuntary termination without Just Cause until the Expiration Date.

 

2



--------------------------------------------------------------------------------

6. Exercise After Termination of Employment Due to Retirement. In the event that
the Participant remains in the continuous employ of BB&T or an Affiliate from
the Grant Date until the Participant’s termination of employment due to
Retirement, the Option shall become fully vested and fully exercisable as of the
date of the Participant’s Retirement without regard to the installment exercise
limitations set forth in Section 3(b) if, and only if, the Participant has
completed at least six (6) calendar months of continuous employment after the
Grant Date (beginning with the first day of the calendar month following the
Grant Date and ending on the last working day of the sixth (6th) calendar
month). The Participant may exercise the Option following the Participant’s
termination of employment due to Retirement until the Expiration Date.

7. Exercise in the Event of Death. In the event that the Participant remains in
the continuous employ of BB&T or an Affiliate from the Grant Date until the
Participant’s death, the Option shall become fully vested and fully exercisable
as of the date of death without regard to the installment exercise limitations
set forth in Section 3(b). The Option shall be exercisable by such person or
persons who are designated as the Participant’s beneficiary or beneficiaries in
accordance with the terms of the Plan and this Agreement, or, if no such valid
beneficiary designation exists, then by the Participant’s estate or by such
person or persons as shall have acquired the right to exercise the Option by
will or the laws of descent and distribution. The person or persons entitled to
exercise the Option following the Participant’s death may exercise the Option
until the Expiration Date.

8. Exercise in the Event of Disability. In the event that the Participant
remains in the continuous employ of BB&T or an Affiliate from the Grant Date
until the date of the Participant’s termination of employment on account of
Disability (as determined in accordance with the Plan), the Option shall become
fully vested and fully exercisable as of the date of the Participant’s
termination of employment on account of Disability without regard to the
installment exercise limitations set forth in Section 3(b). The Participant may
exercise the Option following such termination of employment until the
Expiration Date.

9. Fractional Share. A fractional Share shall not be issuable hereunder, and
when any provision hereof may entitle the Participant to a fractional Share,
such fraction shall (unless the Administrator determines otherwise) be
disregarded.

10. Change of Corporate Control.

(a) Notwithstanding Sections 3, 4, 5, 6, 7 and 8, and in the event that there is
“Change of Control” as defined in this Section 10, of BB&T subsequent to the
date hereof, the Option shall (subject to the terms of Section 10(c) herein)
become fully vested and fully exercisable as of the effective date of such event
without regard to the installment exercise limitations set forth in
Section 3(b).

(b) For purposes of this Section 10, a “Change of Control” will be deemed to
have occurred on the earliest of the following dates: (i) the date any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), together with its
affiliates, excluding employee benefit plans of BB&T and its Affiliates, is or
becomes, directly or indirectly, the “beneficial owner” (as defined in Rule
13d-3 promulgated under the Exchange Act) of securities of BB&T representing
thirty percent (30%) or more of the combined voting power of BB&T’s then
outstanding securities; or (ii) the date when, as a result of a tender offer or
exchange offer for the purchase of securities of BB&T (other than such an offer
by BB&T for its own securities), or as a result of a proxy contest, merger,
consolidation or sale of assets, or as a result of any combination of the
foregoing, individuals who at the beginning of any consecutive twelve- (12-)
month period during the Option Period constituted BB&T’s Board, plus new
directors whose election or nomination for election by BB&T’s shareholders is
approved by a vote of at least two-thirds of the directors still in office who
were directors at the beginning of such twelve- (12-) month period
(collectively, the “Continuing Directors”), cease for any reason during such
twelve- (12-) month period to constitute at least two-thirds of the members of
such board of directors; (iii) the date the shareholders of BB&T approve an
agreement for the sale or disposition by BB&T of all or substantially all of
BB&T’s assets within the meaning of Section 409A; or (iv) the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of BB&T that, together with stock held by such person or group constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of BB&T within the meaning of Section 409A.

(c) Notwithstanding Section 10(a) and Section 10(b) above, the term “Change of
Control” shall not include any event that is a “Merger of Equals.” For purposes
of the Plan and this Agreement, the term “Merger of Equals” means any event that
would otherwise qualify as a Change of Control if the event (including, if
applicable, the terms and conditions of the related agreements, exhibits,
annexes, and similar documents) satisfies all of the following conditions as of
the date of such event: (i) the Board of BB&T or, if applicable, a majority of
the Continuing Directors has, prior to

 

3



--------------------------------------------------------------------------------

the change in control event, approved the event; (ii) at least fifty percent
(50%) of the common stock of the surviving corporation outstanding immediately
after consummation of the event, together with at least fifty percent (50%) of
the voting securities representing at least fifty percent (50%) of the combined
voting power of all voting securities of the surviving corporation outstanding
immediately after the event shall be owned, directly or indirectly, by the
persons who were the owners, directly or indirectly, of the common stock and
voting securities of BB&T immediately before the consummation of such event in
substantially the same proportions as their respective direct or indirect
ownership immediately before such event of the common stock and voting
securities of BB&T, respectively; (iii) at least fifty percent (50%) of the
directors of the surviving corporation immediately after the event shall be
composed of directors who were Directors or Continuing Directors immediately
before the event; and (iv) the person who was the Chief Executive Officer
(“CEO”) of BB&T immediately before the event shall be the CEO of the surviving
corporation immediately after the event. If a transaction constitutes a Merger
of Equals, then, notwithstanding the provisions of Section 10(b) above, the
vesting of the Option will not be accelerated due to the Merger of Equals, but
the Option shall instead continue to vest, if at all, in accordance with the
provisions of Sections 3, 4, 5, 6, 7, 8, and 10 herein.

11. No Right to Continued Employment; Forfeiture of Award. Neither the Plan, the
grant of the Option nor any other action related to the Plan shall confer upon
the Participant any right to continue in the employment or service of BB&T or an
Affiliate or affect in any way with the right of BB&T or an Affiliate to
terminate an individual’s employment or service at any time. Except as otherwise
expressly provided in the Plan or this Agreement, all rights of the Participant
under the Plan with respect to the Option shall terminate upon termination of
the employment of the Participant with BB&T or the Affiliate. The grant of the
Option does not create any obligation on the part of BB&T or an Affiliate to
grant any further awards. So long as the Participant shall continue to be an
Employee, the Option shall not be affected by any change in the duties or
position of the Participant.

12. Superseding Agreement. This Agreement supersedes any statements,
representations or agreements of BB&T with respect to the grant of the Option or
any related rights, and the Participant hereby waives any rights or claims
related to any such statements, representations or agreements. This Agreement
does not supersede or amend any existing confidentiality agreement,
nonsolicitation agreement, noncompetition agreement, employment agreement or any
other similar agreement between the Participant and BB&T or an Affiliate,
including, but not limited to, any restrictive covenants contained in such
agreements.

13. Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by BB&T of a breach of any provision of this
Agreement by the Participant shall not operate or be construed as a waiver of
any subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Section 409A and federal securities laws), and the Participant hereby consents
to any such amendments to the Plan and this Agreement.

14. Withholding; Tax Matters; Fees.

(a) BB&T or an Affiliate shall report all income and withhold all required
local, state, federal, foreign and other income tax obligations and any other
amounts required to be withheld by any governmental authority or law from any
amount payable in cash with respect to the Option. If any withholding is
required, prior to the delivery or transfer of any Shares or any other benefit
conferred under the Plan, BB&T or an Affiliate shall require the Participant or
other recipient to pay to BB&T or an Affiliate in cash the amount of any tax or
other amount required by any governmental authority to be withheld and paid over
by BB&T or an Affiliate to such authority for the account of such recipient.
Notwithstanding the foregoing, the Administrator may establish procedures to
permit a recipient to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income, employment and other tax
obligations relating to the Option, by electing (the “election”) to have BB&T
withhold Shares from the Shares to which the recipient is entitled. The number
of Shares to be withheld shall have a Fair Market Value as of the Exercise Date
as nearly equal as possible to the amount of such obligations being satisfied.
Each election must be made to the Administrator or its agent in accordance with
election procedures established by the Administrator.

(b) BB&T has made no warranties or representations to the Participant with
respect to the tax consequences (including but not limited to income tax
consequences) related to the Option or issuance, transfer or disposition of
Shares following exercise of the Option, and the Participant is in no manner
relying on BB&T or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences

 

4



--------------------------------------------------------------------------------

related to the grant of the Option or the acquisition or disposition of the
Shares subject to the Option and that the Participant should consult a tax
advisor prior to such grant, acquisition or disposition. The Participant
acknowledges that the Participant has been advised that the Participant should
consult with the Participant’s own attorney, accountant, and/or tax advisor
regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that BB&T has no responsibility to
take or refrain from taking any actions in order to achieve a certain tax result
for the Participant.

(c) All third party fees relating to the exercise, delivery, or transfer of any
Option or Shares shall be paid by the Participant or other recipient. To the
extent the Participant or other recipient is entitled to any cash payment from
BB&T or any of its Affiliates, the Participant hereby authorizes the deduction
of such fees from such payment(s) without further action or authorization of the
Participant or other recipient; and to the extent the Participant or other
recipient is not entitled to any such payments, the Participant or other
recipient shall pay BB&T or its designee an amount equal to such fees
immediately upon the third party’s charge of such fees.

15. Severability. The provisions of this Agreement are severable; and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

16. Right of Offset. Notwithstanding any other provision of the Plan or this
Agreement, BB&T may reduce the amount of any benefit or payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to BB&T or an Affiliate that is or becomes due and payable, and
the Participant shall be deemed to have consented to such reduction.

17. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

18. Notices. Any and all notices under the Option shall be in writing, and sent
by hand delivery or by certified or registered mail (return receipt requested
and first-class postage prepaid), in the case of BB&T, to its Human Systems
Division, 200 West Second Street (27101), PO Box 1215, Winston-Salem, NC 27102,
attention: Human Systems Division Manager, and in the case of the Participant,
to the last known address of the Participant as reflected in BB&T’s records.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
principles of conflicts of law, and in accordance with applicable United States
federal laws.

20. Successors and Assigns. Subject to the limitations stated herein and in the
Plan, this Agreement shall be binding upon and inure to the benefit of the
Participant and the Participant’s executors, administrators and permitted
transferees and beneficiaries and BB&T and its successors and assigns.

21. Compliance with Laws; Restrictions on Option and Shares. BB&T may impose
such restrictions on the Option and Shares or any other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, federal tax laws, the requirements of any stock
exchange or similar organization and any blue sky, state or foreign securities
laws applicable to such securities. Notwithstanding any other provision in the
Plan or this Agreement to the contrary, BB&T shall not be obligated to issue,
deliver or transfer shares of Common Stock under the Plan, make any other
distribution of benefits under the Plan, or take any other action, unless such
delivery, distribution or action is in compliance with all applicable laws,
rules and regulations (including but not limited to the requirements of the
Securities Act). BB&T may cause a restrictive legend to be placed on any Shares
issued pursuant to the Option in such form as may be prescribed from time to
time by applicable laws and regulations or as may be advised by legal counsel.

22. Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Administrator shall have authority to make adjustments to the terms
and conditions of the Option in recognition of unusual or nonrecurring events
affecting BB&T or any Affiliate, or the financial statements of BB&T or any
Affiliate, or of changes in applicable laws, regulations or accounting
principles, if the Administrator determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or necessary or
appropriate to comply with applicable laws, rules or regulations.

 

5



--------------------------------------------------------------------------------

23. Cash Settlement. Notwithstanding any provision of the Plan or this Agreement
to the contrary, the Administrator may cause the Option or portion thereof to be
canceled in consideration of an alternative Award or cash payment of an
equivalent cash value, as determined by the Administrator, made to the holder of
such canceled Option.

24. Conditions upon Grant, Vesting, or Exercise of Option.

(a) Notwithstanding anything in the Plan or this Agreement to the contrary, to
the extent that either (i) the Administrator or the Board of Governors of the
Federal Reserve System determines that any change to the Plan and/or this
Agreement is required, necessary, advisable, or deemed appropriate to improve
the risk sensitivity of the Option, whether by (a) adjusting the Option
quantitatively or judgmentally based on the risk the Participant’s activities
pose to BB&T or an Affiliate; (b) extending the vesting period of the Option;
(c) extending the vesting period and adjusting for actual losses or other
performance issues; or (d) otherwise as required by the Administrator or the
Federal Reserve System; or (ii) the Administrator or the United States
government (including, without limiting any agency thereof) determines that any
change to the Plan and/or this Agreement is required, necessary, advisable, or
deemed appropriate to comply with any applicable law, regulation, or
requirement; then this Agreement and/or the Option shall be automatically
amended to incorporate such change, without further action of the Participant,
and the Administrator shall provide the Participant notice thereof.

(b) Notwithstanding anything contained in the Plan or this Agreement to the
contrary, to the extent that either the Administrator or the United States
government (including, without limitation, any agency thereof) determines that
the Option granted to the Participant pursuant to this Agreement is prohibited
or substantially restricted by, or subjects BB&T or an Affiliate to any adverse
tax consequences that BB&T or an Affiliate is not otherwise subject to on the
Grant Date because of any current or future United States law, any rule or
regulation, or other authority, then this Agreement shall automatically
terminate effective as of the Grant Date and the Option shall automatically be
cancelled as of the Grant Date without further action on the part of the
Administrator or the Participant and without any compensation to the Participant
for such termination and cancellation. The Administrator agrees to provide
notice to the Participant of any such termination and cancellation.

[Signature Page to Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, BB&T has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his or her signature hereto.

 

BB&T CORPORATION

By:

 

 

PARTICIPANT

 

<<First Name>> <<MI>> <<Last Name>>

 

7